Case 2:18-cv-02408-JWL-JPO Document 140 Filed 12/07/18 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF KANSAS

IN RE: SYNGENTA AG MIR162 MDL No. 2591
CORN LITIGATION
Case No. 14-md-02591-JWL-JPO
This document relates to:

Kenneth P. Kellogg, et al. v. Watts
Guerra LLP, et al.,
Case No. 18-cv-2408-JWL-JPO

 

 

 

DEFENDANTS WATTS GUERRA, LLP, MIKAL C. WATTS, AND FRANCISCO
GUERRA’S MOTION TO DISMISS AMENDED COMPLAINT (DOC. #121)
PURSUANT TO RULES 12(b)(1) AND 12(b)(6)

OF THE FEDERAL RULES OF CIVIL PROCEDURE

 

TO: Plaintiffs above-named at their attorney of record: Douglas J. Nill, Esq., Douglas
J. Nill, PLLC d/b/a Farmlaw, 2050 Canadian Pacific Plaza, 120 South Sixth Street,
Minneapolis, MN 55402:

COMES NOW Defendants Watts Guerra, LLP, Mikal C. Watts and Francisco
Guerra (“Watts Guerra”), by and through the undersigned counsel, and hereby move this
Honorable Court pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil
Procedure for dismissal of all claims asserted against Watts Guerra in the above-
captioned matter. Pursuant to Local Rule 7.1, this motion is based on the memorandum
of law filed herewith, as well as all the files, records and proceedings herein.

WHEREFORE Watts Guerra respectfully requests that all claims asserted against

them in the above-captioned matter be dismissed, with prejudice.
Case 2:18-cv-02408-JWL-JPO Document 140 Filed 12/07/18 Page 2 of 4

Dated: December 7, 2018

Thompson, Coe, Cousi Irons, LLP

 

 

ChristOpher L-Goodman (#285626)
The Historic Hamm Building, Suite 510
408 St. Peter Street

St. Paul, Minnesota 55102

Phone: (651) 389-5025

Fax: (651) 385-5099
cgoodman@thompsoncoe.com

 

Counsel for Defendants Watts
Guerra, LLP, Mikal C. Watts, and
Francisco Guerra
Case 2:18-cv-02408-JWL-JPO Document 140 Filed 12/07/18 Page 3 of 4

CERTIFICATE OF SERVICE

I certify that on December 7, 2018, I caused the foregoing Motion to Dismiss
Amended Complaint (Doc. #121), to be electronically filed with the Clerk of the Court
using the CM/ECF system, which will send notification of such filing to all counsel of
record,

/s/ Christopher L. Goodman
Christopher L. Goodman

Douglas J. Nill

FARMLAW

1100 One Financial Plaza,

120 South 6th St,

Minneapolis, MN 55402

612-573-3669

dnill@farmlaw.com

Counsel for Plaintiffs

Kenneth P. Kellogg, Rachel Kellogg,
Kellogg Farms, Inc., Roland B. Bromley
And Bromley Ranch, LLC, Individually, and
On Behalf of All Similarly Situated

Arthur G. Boylan

ANTHONY OSTLUND BAER & LOUWAGIE, P.A.
90 South 7th Street

3600 Wells Fargo Center

Minneapolis, MN 55402

612-349-6969
aboylan@anthonyostlund.com

Counsel for Defendants

Johnson Law Group, Law Office of
Michael Miller, Mauro, Archer &
Associates, LLC, VanDerGinst Law, PC,
& Wagner Reese, LLP

John M. Degnan

Kathryn M. Short

BRIGGS & MORGAN, P.A.
2200 IDS Center

80 South Eighth Street
Case 2:18-cv-02408-JWL-JPO Document 140

Minneapolis, MN 55402
612-977-8660
jdegnan@briggs.com

Counsel for Defendants

Dewald Deaver, PC, LLO,
Hovland and Rasmus, PLLC,
Patton Hoversten & Berg, PA, &
Wojtalewicz Law Firm, Ltd.

Richard A. Lind

Joao C.J.G. De Medeiros
LIND, JENSEN, SULLIVAN & PETERSON
1300 AT&T Tower

901 Marquette Avenue South
Minneapolis, MN 55402
612-333-3637

rick. lind@lindjensen.com
joao,medeiros@lindjensen.com
Counsel for Defendants

Yira Law Office, Ltd. &

Daniel M. Homolka

Kelly A. Ricke, #16663

Evans & Dixon, L.L.C.

10851 Mastin Blvd., Suite 900

Overland Park, Kansas 66210

Telephone: (913) 701-6810

Facsimile: (913) 341-2293
kricke@evans-dixon,com

Counsel For Defendant Pagel Weikum, P.L.L.P.

 

Filed 12/07/18 Page 4 of 4
